UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       6/29/2021
 Indira Kairam, M.D.,

                                  Plaintiff,
                                                         1:18-cv-01005 (AT) (SDA)
                      -against-

 West Side GI, LLC,

                                  Defendant.


 Indira Kairam, M.D.,

                                  Plaintiff,
                                                         1:19-cv-00953 (AT) (SDA)
                      -against-

 West Side GI, LLC,

                                  Defendant.


 Indira Kairam, M.D.,

                                  Plaintiff,
                                                         1:20-cv-09141 (AT) (SDA)
                      -against-
                                                         ORDER
 Peter Distler, M.D. et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

       WHEREAS, the parties entered into a Stipulation that was “so ordered” by the Court on

April 19, 2021 providing for consolidation of Case No. 18-cv-01005 with Case No. 19-cv-00953

(18-cv-01005 ECF No. 147; 19-cv-00953 ECF No. 65); and
          WHEREAS, on May 24, 2021, counsel for Defendants in each of the above-captioned cases

filed a motion to consolidate Case No. 20-cv-09141 with Case Nos. 18-cv-01005 and 19-cv-00953

(18-cv-01005 ECF No. 152; 19-cv-00953 ECF No. 69); and

          WHEREAS, on June 7, 2021, Plaintiff file a memorandum in opposition to the motion to

consolidate, in which she states her belief that “it is appropriate to consolidate the case with the

individual defendants [i.e., Case No. 20-cv-09141] in the same manner as the parties already

stipulated to: for pleading, discovery and other pre-trial matters and trial, provided that nothing

in the consolidation deprives Plaintiff of any of her rights under Hall” (18-cv-01005 ECF No. 154,

at 11; 19-cv-00953 ECF No. 71, at 11; 20-cv-09141 ECF No. 16, at 11).

          NOW, THEREFORE, it is hereby ORDERED that, no later than July 6, 2021, the parties shall

either:

          1.     File a Stipulation in Case No. 18-cv-01005 containing the following terms

(mirroring the prior Stipulation):

                 a. Case Nos. 18-cv-01005, 19-cv-00953 and 20-cv-09141 are consolidated for the

                     purposes of pleading, discovery and other pre-trial matters, and trial

                     (hereafter the “Consolidated Action”);

                 b. Plaintiff shall file a consolidated complaint in Case No. 18-cv-01005 within

                     seven (7) days of the Court’s approval of this Stipulation;

                 c. Nothing herein waives any party’s rights, claims, remedies, defenses,

                     objections, or legal arguments;

                 d. Once the Court approves this Stipulation, the Clerk of Court shall file this

                     Stipulation on the ECF docket of Case Nos. 18-cv-01005, 19-cv-00953 and 20-



                                                   2
                  cv-09141 and then administratively close Case Nos. 19-cv-00953 and 20-cv-

                  09141; and

              e. All papers in the Consolidated Action shall be filed under Case No. 18-cv-

                  01005; OR

       2.      Each party in each of the three above-captioned actions shall file a letter

explaining with specificity any disagreements with the Stipulation set forth in paragraph 1 above

and the legal basis for any such disagreements.

SO ORDERED.

DATED:        New York, New York
              June 29, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                  3
